Citation Nr: 1602876	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  08-25 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1970 to December 1971 and in the U.S. Marine Corps from October 1972 to October 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The case was transferred to the RO in North Little Rock, Arkansas, and subsequently returned to the RO in New Orleans, Louisiana. 

In December 2009, the Veteran testified at a Travel Board hearing.  A copy of that transcript is of record. 

The Board previously remanded the claim for further development in June 2011 and May 2014. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD that is related to his military service.  

The Veteran was afforded a VA examination in August 2011.  The examiner concluded that the Veteran did not meet the criteria for PTSD or have an Axis I diagnosis.  The examiner explained that based upon the examination it could not be concluded that the Veteran was suffering with any type of psychiatric disorder other than a severe personality due to the following psychological evidence.  First, the examiner noted that the Veteran reported more than occasionally in the past he has had experiences that may have been due to the influence of alcohol or drugs, which includes prescription medications, and that he is currently alcohol and drug free.  Second, the examiner noted that the Veteran's psychodiagnostic testing was found to be invalid, which indicates that a standard interpretation of this data and protocol would result in a description which does not reflect the Veteran's current status.  The examiner also noted that there were no indications of cognitive difficulties or reading difficulties.  The examiner explained that in summary, due to the above mitigating factors which ordinarily preclude a diagnosis of any psychiatric disorder or unless organic facts can be ruled out or unless these experiences create more problems or impairment in the Veteran's life than they have to date, there is only medical/psychological evidence to support the presence of a personality disorder.  

However, as noted in the June 2011 Board decision, the medical evidence of record shows that during the appeal period the Veteran has been diagnosed with several acquired psychiatric disorders, to include PTSD (October 2004 private "advance hypotheses"), depression (March 2005 VA treatment record), dysthymic disorder (August 2006 VA treatment record and July 2008 VA treatment record), anxiety disorder not otherwise specified (March 2005 VA examination and July 2008 VA treatment record), adjustment disorder with mixed anxiety and depressed mood (VA Problems List), and psychosis not otherwise specified (June 2011 VA treatment record).  Additionally, the Veteran is currently in receipt of Social Security Administration (SSA) benefits for depression and PTSD.  

The August 2011 VA examination did not address, or note, a review of the other diagnoses of record, as instructed by the June 2011 Board decision. Thus, the Board finds that a remand is necessary to obtain an addendum opinion.  See McCLain v. Nicholson, 21 Vet. App. 319 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records for his acquired psychiatric disorders.  The RO/AMC should secure any necessary authorizations.  Specifically, the RO/AMC should obtain any outstanding VA treatment records dated June 2011 to the present.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  

2. Then, obtain an addendum opinion to the August 2011 VA examination report for purposes of reconciling varying diagnoses of psychiatric disorders noted in the Veteran's mental health history.  The Veteran's claims file, including this remand, should be made available for review by the examiner.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  

In light of the findings contained in the August 2011 VA examination report and any additional pertinent findings noted in VA and/or private treatment records dated thereafter, please reconcile the other varying diagnoses of psychiatric disorders noted in the Veteran's mental health history (e.g., PTSD (October 2004 private "advance hypotheses"), depression (March 2005 VA treatment record), dysthymic disorder (August 2006 VA treatment record and July 2008 VA treatment record), anxiety disorder not otherwise specified (March 2005 VA examination and July 2008 VA treatment record), adjustment disorder with mixed anxiety and depressed mood (VA Problems List), and psychosis not otherwise specified (June 2011 VA treatment record)) by indicating whether in your expert opinion such diagnosis is (a) valid, or (b) invalid.  For diagnoses deemed valid, please determine whether it is at least as likely as not (50 percent probability or greater) that such diagnosed psychiatric disorder is in any way etiologically related to the Veteran's military service.  

Each opinion must be accompanied by a rationale.  

3. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

